upon BEHEAEING.
Feidat, Octobee 20, 1893.
Pee Curiam.
— In division I. of the opinion in this case this court said: “If plaintiff intended to take *691advantage of the fact that his amendment had not been answered, he should have done so in the lower court, by taking a default.” In his petition for a rehearing, the plaintiff insists that such holding contravenes the statute.
It may be admitted that the language used goes too far, and that under the statute the mere failure of the plaintiff to insist upon or take defendant’s default will not constitute a waiver of his right to claim the benefit of the statutory provision. In the case at bar, the plaintiff, after the filing of the amendment, proceeded to trial, and the amendment was treated by both parties as denied. It is claimed that no evidence was taken, after the filing of the amendment, in support of the matters pleaded therein. Nut the evidence in fact taken, in part at least, supported the plaintiff’s claim as set out in said amendment. Besides, from the record it appears that evidence was taken on the trial in support of the claim made in the amendment. Furthermore, it is clear that the claim that the amendment was not denied was first made in this court. TJnder such circumstances we can not consider it. Burnett v. Loughridge, ante, page 324. The objectionable language used in the opinion does not affect the result reached therein.
We have re-examined the other questions discussed in the petition for rehearing, and are content with’the conclusion heretofore announced. The petition for a rehearing will, therefore, be overruled.